FILED
                           NOT FOR PUBLICATION                                MAY 29 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10243

              Plaintiff - Appellee,              D.C. No. 4:06-cr-00246-DCB-
                                                 CRP-1
  v.

LOREN ALBERT GOLDTOOTH, SR.,                     MEMORANDUM*

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                             Submitted May 13, 2014**
                              San Francisco, California

Before: GRABER, W. FLETCHER, and PAEZ, Circuit Judges.

       Defendant Loren Goldtooth appeals the district court’s revocation of his

supervised release. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     Goldtooth argues that Standard Condition No. 4 and Special

Condition No. 3 imposed by the district court as part of the conditions of

supervised release are overbroad and vague and that they inappropriately delegate

the district court’s authority to the probation department. In particular, Goldtooth

argues that the conditions are overbroad because they infringe on his Fourth and

Fifth Amendment rights.1 However, “a district court’s discretion to set conditions

of supervised release is broad even when those conditions affect fundamental

rights” (although “restrictions infringing upon fundamental rights are reviewed

carefully”). United States v. Soltero, 510 F.3d 858, 866 (9th Cir. 2007) (per

curiam) (internal quotation marks omitted). A restriction on a defendant’s

fundamental rights is valid if it: (1) is reasonably related to (i) the nature and

circumstances of the offense, the history and characteristics of the defendant,

and/or (ii) the goals of deterrence, protection of the public, or defendant

rehabilitation; (2) involves no greater deprivation of liberty than is reasonably

necessary to achieve these goals; and (3) is consistent with any pertinent policy

statements issued by the Sentencing Commission pursuant to 28 U.S.C. § 994(a).

      1
        Goldtooth’s reliance on First Amendment overbreadth doctrine is
misplaced as that doctrine applies to conditions that infringe on a defendant’s First
Amendment rights, and Goldtooth contends that the conditions infringe his Fourth
and Fifth Amendment rights. See Nunez by Nunez v. City of San Diego, 114 F.3d
935, 949 n.11 (9th Cir. 1997).

                                           -2-
See 18 U.S.C. §§ 3553, 3583; Soltero 510 F.3d at 866. Here, the conditions were

reasonably related to Goldtooth’s offenses of embezzlement and tax evasion. The

conditions also serve the goals of rehabilitation and deterrence by helping to ensure

that Goldtooth complies with the law, specifically the tax laws, and deterring

Goldtooth from engaging in similar embezzlement and tax evasion crimes in the

future. See United States v. Garcia, 522 F.3d 855, 862 (9th Cir. 2008).

      2.     The challenged conditions are not vague. They do not “forbid[] or

require[] the doing of an act in terms so vague that men of common intelligence

must necessarily guess at [their] meaning and differ as to [their] application.”

United States v. Hugs, 384 F.3d 762, 768 (9th Cir. 2004).

      3.     Finally, the challenged conditions do not inappropriately delegate the

district court’s authority. The district court had the authority to impose the

conditions, see Soltero, 510 F.3d at 866, and to delegate the monitoring and

administration of the conditions to Goldtooth’s probation officer, see 18 U.S.C. §

3603; United States v. Rearden, 349 F.3d 608, 619 (9th Cir. 2003).

      4.     We also reject Goldtooth’s argument that he was not provided with

sufficient notice of the actual ground for revocation of supervised release. The

basis for the district court’s revocation ruling was Goldtooth’s failure to sign IRS

form 8821, which would have allowed his probation officer to confirm that he was


                                         -3-
in compliance with his obligation to file tax returns. This allegation was set forth

in the superseding petition. The district court’s revocation decision was not, as

Goldtooth contends, grounded on his actual failure to file tax returns.

      5.     The district court also did not err in imposing Special Condition Nos.

3 and 4 as part of the revised conditions of supervised release. These new

conditions required, in essence, that Goldtooth pay his taxes and sign IRS form

8821. The conditions were reasonably related to Goldtooth’s conviction for

embezzlement because Goldtooth apparently failed to pay taxes on the income that

he had received from the stolen funds. “[A] condition of supervised release [also]

need not relate to the offense as long as the condition satisfies the goal of

deterrence, protection of the public, or rehabilitation.” Rearden, 349 F.3d at 619.

Requiring Goldtooth to pay his taxes and sign IRS form 8821 is reasonably related

to the goals of rehabilitation and deterrence.

      AFFIRMED.




                                          -4-